Clarkson, J.
The plaintiff, on 25 October, 1932, made a motion in this Court to dismiss the appeal of defendant and that judgment of the lower court be affirmed. Consideration of the motion was continued until the hearing of the cause.
The plaintiff sets forth the following reasons: (1) That no statement of case on appeal has ever been served on or accepted by the plaintiff, appellee, or his counsel, nor has any case on appeal or record been presented to any Superior Court judge to be settled. (2) That, as the plaintiff, appellee, and his counsel are advised, informed and believe, the purported record in the case, which has been presented to the clerk of the Superior Court for Anson County for certification, is not a true, perfect and complete record.
It was contended by plaintiff that the record of the court below discloses that the defendant, appellant, have sixty (60) days within which to make up and serve its case on appeal, and that plaintiff, appellee, have thirty (30) days thereafter to serve counter case or file exceptions. That no statement of case on appeal has been served on plaintiff and no disagreement been j>resented to the trial judge for settlement. That if the case had been properly made up, certain testimony of witnesses and exhibits would have been set forth bearing on the finding of facts by the court below.
“A motion to dismiss an appeal for noncompliance with the requirements of the statute in perfecting an appeal must be made at or before entering upon the trial of the appeal upon its merits, and such motion will be allowed unless such compliance be shown in the record, or a waiver thereof appear therein, or such compliance is dispensed with by a writing signed by the appellee or his counsel, to that effect, or unless *743the court shall allow appropriate amendments.” Rule 16, 200 N. C., at p. 821, Pruitt v. Wood, 199 N. C., 788.
“If any part of the affidavits or pleadings is not sent up either party can always move for certiorari to supply the missing’ part of the record.” Rule 34, 200 N. C., at pp. 833-34; Wallace v. Salisbury, 147 N. C., 59.
In S. v. Shipman et al., ante, at p. 327, the record being here, this Court held: “Hence, it becomes our duty to take cognizance of the matter; and this irrespective of how the ease is brought before us, whether by appeal, habeas corpus, certiorari, or motion to docket and dismiss appeal. S. v. Satterwhite, 182 N. C., 892; S. v. Beasley, 196 N. C., 797.” In the Shipman case, supra, the defendants were both fined and imprisoned, whereas for the offense of which they were convicted it was only permissible to impose fine or imprisonment.
The defendant contends that no statement of case on appeal has been prepared or served on the appellee for the reason that only one exception was taken and that was to the final judgment as signed by the court below; that by reference to said judgment in the record it will be seen that the case on appeal was fixed by the court below at the time the appeal entries were made, having stated therein that “The summons, complaint, judgment, motion, affidavits filed and exhibits, policy of insurance, and these findings of fact and conclusions of law shall be and constitute the case on appeal to the Supreme Court.” The defendant further says: “The Court’s attention is called to finding of fact reading as follows: Hut the entire point presented by this motion, as the court understands the contending parties, being whether or not service on "W. D. Pait as herein set forth is service on the defendant, it being found as a fact that the defendant is not an incorporated body.” Defendant further contends that the plaintiff’s contention is not applicable to the facts in the present cause. Wallace v. Salisbury, 147 N. C., 58, and cases cited.
In Comrs. v. Scales, 171 N. C., at p. 525, the following observation is made: “There was a motion to dismiss the appeal, as no case on appeal had been served by the appellant, but we do not think a case was required, as there is only one exception to the judgment, and that was taken at the trial. There are assignments of error, but they all turn upon the one question whether the last judgment was a proper one. No ease was necessary to present this question, as it is done by the exception, and, even without it, by the appeal from the judgment.” Bessemer Co. v. Hardware Co., 171 N. C., 729; Parker Co. v. Bank, 200 N. C., 441.
In the Parker case, supra, at p. 442, it is said: “As the record contains no statement of case on appeal, we are limited to the question *744whether there is error in the judgment, the appeal itself being an exception thereto/’ citing numerous authorities.
Taking the record as set forth by both sides, it is ambiguous as to the requirements in this particular case. The general principle as set forth by defendant is ordinarily applicable. The motion to dismiss the appeal is overruled.
The record discloses: “The Grand Lodge of the Brotherhood of Railroad Trainmen, appellant in the above entitled action, begs leave to file the following answer in connection with the purported motion which the appellee has indicated he would make before the Court on Tuesday, 25 October, 1932,” etc. . . . “The defendant, by his general appearance in the action, waived all defects with respect to service of summons. The statute provides that a voluntary appearance by a defendant is equivalent to personal service of summons. C. S., 490.” Reel v. Boyd, 195 N. C., at pp. 273-74; Burton v. Smith, 191 N. C., 599; Abbitt v. Gregory, 195 N. C., at p. 209; Crafford v. Ins. Co., 198 N. C., 269.
We come now to consider the case on its merits: Was the service on W. D. Bait, secretary-treasurer of the Shakespeare Lodge, 794, Hamlet, N. C., a service on defendant, it being found as a fact that the defendant is not an incorporated body? We think so.
N. C. Code of 1931 (Michie), section 6274, is as follows: “Every insurance company, association, or order, as well as every bond, investment, dividend, guarantee, registry, title guarantee, debenture, or such other like company (not strictly an insurance company as defined in the general insurance laws), must be licensed and supervised by the insurance commissioner, and must pay all licenses, taxes, and fees prescribed in the insurance laws of the State for the class of company, association, or order to which it belongs. No provision in any statute, public or private, may relieve any company, association, or order from the supervision prescribed for the class of companies, associations, or orders of like character, or release it from the payment of the licenses, taxes, and fees prescribed for companies, associations, and orders of the same class; and all such special provisions or exemptions are hereby repealed. It is unlawful for the insurance commissioner to grant or issue a license to any company, association, or order, or agent for them, claiming such exemption from supervision by his department and release for the payment of license, fees and taxes.”
The “Order of Owls” was an unincorporated fraternal order. The “Home Nest” was South Bend, Ind. It appears that under the constitution these local nests, having the insurance feature of death and sick benefits, were organized in all portions of the country, doing busi*745ness under by-laws furnished by tbe home nest, and in its scheme of government the authority of the home nest seems to be absolute and all-prevailing. Cards were issued setting forth ten “Reasons Why You Should Join the Order of Owls,” the first as follows: “Order of Owls has sick and accident benefit of $6. per week.” — “Be a Leader” — “Join Now” — “Jolliest and Best Fellows on Earth.”
A little “Owl’s Nest” was organized in Charlotte, N. 0. The agent, J. J. Arlington, did business and paid no license under the insurance law. (0. S., 6274, before it was amended.) He was convicted and on appeal to this Court the conviction was sustained. Hoke, J., speaking for the Court in S. v. Arlington, 157 N. C., at p. 648, says: “Throughout the statute, in sections relevant to the inquiry, the words used are insurance companies, associations, and orders, and clearly contemplates both incorporated and unincorporated companies. This business of insurance and insurance companies has become of such great interest and importance that our statutes, as stated, have made extended regulations for its supervision and control. The department established for the especial purpose, under the direction of its active and capable commissioner, has done much valuable work in the protection of the people of the State, and in cases permitting constructions that interpretation should be adopted which is best promotive of the public policy and beneficent purpose of the law.” Robinson v. Brotherhood of Locomotive Firemen and Engineers, 170 N. C., 545.
N. C. Code of 1931 (Michie), section 6274, supra, as it now reads and amended, is taken from Yol. 2, Revisal of 1905, sec. 4691; Laws 1903, ch. 594, secs. 1, 2, 3; Laws 1913, ch. 89, “An act for the regulation and control of fraternal benefit societiesSec. 1. “Any corporation, society, order or voluntary association, without capital stock, organized and carried on solely for the mutual benefit of its members and their beneficiaries, and not for profit and having a lodge system with ritualistic form of work and representative form of government, and which shall make provisions for the payment of benefits in accordance with section four hereof, is hereby declared to be a fraternal benefit society.” (Yol. 2, O. S., 6497.) Sec. 26, in part, is as follows: “Nothing contained in this act shall be construed to affect or apply to societies which limit their membership to any one hazardous occupation/’ etc.
This section, 26, supra, is now 6518, Vol. 2 (1919). Public Laws of N. C., 1925, ch. 70, sec. 2, is as follows: “Amend section C. S., 6518, by striking out, in lines three and four, the following: 'nor to similar societies which do not issue insurance certificates.’ ” Since the decision in the Owl case, N. C. Code, 1931 (Michie), section 6274, is the same except *746as above amended. The “any one hazardous occupation” applies to trainmen and exempts it from license.
The Insurance Commissioner, writing to plaintiff’s attorney on 22 July, 1930, said: “I have your letter of 17 July in regard to the Brotherhood of Railroad Trainmen. This organization is a fraternal relief association that is not subject to the supervision of this department, being specifically exempt under the provisions of O. S., 6518. In view of this, I hold no power of attorney to accept service of process upon them, but assume that valid service can be had upon the secretary of the organization or the Secretary of State under the provisions of C. S., 1137.”
From the statutes on the subject, it may be noted that the Insurance Commissioner says “assume that valid service can be had upon the secretary of the organizationUnder findings of fact 13 by the court below in the Welch case, defendant did not make the contention as is now made that the defendant was not properly served. Of course, the Insurance Commissioner’s contention and the defendant’s conduct in the Welch case are persuasive but not binding. From the findings of fact by the court below, defendant is an organization doing an insurance business in this State and to all intents and purposes a going insurance concern, limited to the Brotherhood of Railroad Trainmen and exempt from license tax under the Laws of 1913.
In Vol. 2, C. S., Art. 25, under the head of Insurance, sub-eh. 6, is Fraternal Orders and Societies. Art. 26, Fraternal Benefit Societies. The statute laws of this State recognize "Every insurance company, association or order.” C. S., 6274, “Every incorporated association, order or society.” C. S., 6492, “Any corporation, society, order or voluntary association.” C. S., 6497. “Societies which limit their membership to any one hazardous occupation.” C. S., 6518. It may be noted that the statutory law permits all sorts of unincorporated associations to do certain kinds of insurance business in this State. To be sure they are now exempt from license tax, but are allowed to do business in this State, collect money and issue certain forms of insurance. It would be an anomaly to say that these voluntary unincorporated insurance companies and the one in this case that issues policies of insurance, designated as “Beneficiary Certificates,” with all these privileges granted them in this State, are not subject to an action in this State by a member who has complied with the terms and provisions of the beneficiary certificate or insurance policy, and has suffered disability within the terms of the policy.
It would be a travesty on justice to say that the secretary and treasurer of defendant association, who countersigned policies, collected *747dues and remitted same to the home office and performed other duties for defendant, that defendant could not be brought into the courts of this State, by service of summons on the secretary and treasurer, as was done in the present action.
In Clark v. Grand Lodge, 328 Mo., 1084 (S. W. Rep., 2d Series, 404). (The facts in the Clark case, supra, are analogous to the instant case and the defendant the same as in the present case.) At p. 1090 we find: “It is apparent, therefore, that the ‘clear-cut issue’ on which defendant rests its demurrer is that the defendant, Grand Lodge of the Brotherhood of Bailroad Trainmen, being, as stated in the petition, a voluntary unincorporated association, is not capable of being sued at law, or as defendant asserts, is not a suable entity (p. 1098). Contracts are not contracts unless they are enforceable. To say that an association like defendant can make contracts necessarily means valid contracts — contracts that are binding on the parties and enforceable against them. It is an absurdity to say that defendant can make contracts of insurance, but cannot be sued thereon. If defendant has legal capacity to make a contract of insurance, it has legal capacity to be sued thereon. If it is a legal entity when making such contracts, it retains such legal entity when sued thereon. . . . (p. 1104). We think, also, that the doctrine of estoppel might well be applied to a case like this. This association, having over one hundred thousand members with regularly constituted officers and a perfect working organization, has the appearance, form and method of doing business of a corporation or legal entity. It has chosen a name and does business as a legal entity under and by use of that name. It holds itself out as capable of contracting in that name and by that name does enter into insurance contracts and in that name collects the premiums and accumulates funds to meet such contract obligations. When sued on such contracts in the name which it has used in making same, it ought not to be allowed to say that it is a mere myth — an intangible nonentity, incapable of being sued.”
5 Corpus Juris, “Associations,” sec. 8, at p. 1336, reads as follows: “One who deals with an association as a legal entity capable of transacting business, and in consequence receives from it money or other things of value, is estopped from denying the legality of its existence.” Petty v. Brunswick, etc., R. Co., 109 Ga., 666.
The cases cited by defendant are distinguishable from those unincorporated organizations or insurance companies that issue “Beneficiary Certificates.”
In Nelson v. Atlantic Coast Line Ry. Co., Relief Department, 147 N. C., 103, it was held that while a suit could not be maintained to *748recover insurance against the Belief Department, tbat being a bureau of the railroad. “If the contract is valid the liability is tbat of said railroad company.” In the other cases relied upon as authority for the doctrine tbat unincorporated associations, no matter wbat their nature or business, cannot be sued, the questions involved were distinctly different. In Tucker v. Eatough, 186 N. C., 505, it was held tbat an unincorporated foreign association, United Textile Workers of America, could not be sued for an alleged libel by one of its agents in tbis State. In Citizens Co. v. Typographical Union, 187 N. C., 42, it was held tbat an injunction would not lie against an association, restraining its members from certain activities. In Jinhins v. Carraway, Trustee of Excelsior Household of Ruth, 187 N. C., 405, it was held tbat mandamus would not lie to compel a fraternal order to reinstate a member. See sec. 248, pp. 232 and 233, N. C. Practice and Procedure in Civil Cases (McIntosh), N. C. Law Beview, Vol. 10, p. 313.
In the present case the plaintiff paid bis dues regularly out of bis monthly earnings, and was not in arrears to defendant’s secretary and treasurer, who collected same in tbis State on bis insurance policy or beneficiary certificate, made and delivered in tbis State. The defendant, an unincorporated organization, under the statute law of tbis State, was conducting an insurance business and was exempted from paying license. Its beneficiary certificate provided for the payment of <$1,875 on the loss of an eye. Plaintiff lost bis left eye and on tbat account bad to resign from bis position on the railroad, as trainman, as be bad become unfit on tbat account to perform bis duty to earn bis daily bread. If plaintiff could not sue and have service of process on the secretary and treasurer of defendant company, under the facts and circumstances in tbis action, be would practically be remediless — a right without a remedy — tbis was never contemplated by law or equity, or the statute on the subject in tbis State tbat allowed defendant to do an insurance business, without paying license. We think the statutes in tbis State allowing unincorporated organizations or insurance companies to do business without license are enabling statutes. There are no enabling statutes in regard to such unincorporated associations like in the cases cited by defendant. Defendant is in an insurance business or organization and different. There is a “straight line” (an expression by Brogden, J.) between these different kinds of unincorporated associations — one business, the other fraternal or social.
Tbe judgment of tbe court below is
Affirmed.